 Case 2:20-cv-11526-AJT-DRG ECF No. 3 filed 07/08/20     PageID.70   Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SAMUEL LEWIS SURLES,


      Petitioner,                    Case Number 2:20-CV-11526
                                     HONORABLE ARTHUR J. TARNOW
v.                                   UNITED STATES DISTRICT JUDGE

DEWAYNE BURTON,

     Respondent,
___________________________________/

OPINION AND ORDER TRANSFERRING SUCCESSIVE PETITION FOR
   WRIT OF HABEAS CORPUS TO UNITED STATES COURT OF
             APPEALS FOR THE SIXTH CIRCUIT

      Samuel Lewis Surles, (“petitioner”), confined at the Handlon

Correctional Facility in Ionia, Michigan, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. In his pro se application, petitioner

challenges his 1969 conviction out of the Detroit Recorder’s Court for first-

degree murder, Mich. Comp. Laws § 750.316. Because the Court

concludes that the present petition constitutes a “second or successive

petition” within the meaning of 28 U.S.C. § 2244(b)(3), the Court will

transfer the matter to the Court of Appeals so that the petitioner may seek

permission to proceed.




                                        1
Case 2:20-cv-11526-AJT-DRG ECF No. 3 filed 07/08/20    PageID.71    Page 2 of 4




                               I. Background

     Petitioner was convicted of first-degree murder in the Detroit

Recorder’s Court in 1969 and was sentenced to life in prison.

     Petitioner previously filed a petition for writ of habeas corpus, in which

he challenged his first-degree murder conviction. The petition was denied

on the merits.

     Petitioner again seeks habeas relief from his incarceration.

                               II. Discussion

     Petitioner already filed a prior petition for a writ of habeas corpus

challenging his judgment of sentence and incarceration. The petition was

denied on the merits. Barnes v. Wells, No. 85-3551 (E.D. Mich. Dec. 5,

1986) (DeMascio, J.), cert. prob. cause den., No. 87-1445 (6th Cir. Aug. 24,

1987). The Sixth Circuit has twice denied petitioner permission to file a

second or successive habeas petition. See In re: Samuel Surles, No. 97-

214 (6th Cir. June 24, 1998), In Re Surles, No. 13-1649 (6th Cir. Mar. 26,

2014). Petitioner had another habeas case transferred to the Sixth Circuit,

Surles v. Kapture, No. 2:00-cv-001 (W.D. Mich. Jan. 24, 2000), which was

dismissed for want of prosecution. In re Surles, No. 00-1093 (6th Cir. Mar.

7, 2000).




                                      2
 Case 2:20-cv-11526-AJT-DRG ECF No. 3 filed 07/08/20        PageID.72   Page 3 of 4




      An individual seeking to file a second or successive habeas petition

must first ask the appropriate court of appeals for an order authorizing the

district court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A);

Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). When a habeas

petitioner files a second or successive petition for habeas corpus relief in

the district court without preauthorization from the court of appeals, the

district court must transfer the document to the court of appeals. See 28

U.S.C. § 1631 (directing that “[w]henever a civil action is filed in a court ...

and that court finds that there is a want of jurisdiction, the court shall, if it is

in the interest of justice, transfer such action ... to any other such court in

which the action ... could have been brought at the time it was filed”); In re

Sims, 111 F.3d 45, 47 (6th Cir.1997)(holding that “when a prisoner has

sought § 2244(b)(3) permission from the district court, or when a second or

successive petition for habeas corpus relief or § 2255 motion is filed in the

district court without § 2244(b)(3) authorization from this court, the district

court shall transfer the document to this court pursuant to 28 U.S.C. §

1631.”); See also Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 825-26

(E.D. Mich. 2004).

      Petitioner has not obtained authorization from the Sixth Circuit to file

this successive petition.

                                         3
Case 2:20-cv-11526-AJT-DRG ECF No. 3 filed 07/08/20    PageID.73   Page 4 of 4




      Accordingly, the Clerk of Court is ordered to transfer the habeas

petition to the United States Court of Appeals for the Sixth Circuit pursuant

to Sims and 28 U.S.C. § 1631. See Galka v. Caruso, 599 F. Supp. 2d 854,

857 (E.D. Mich. 2009).

                                  III. ORDER

      Accordingly, it is ORDERED that the Clerk shall transfer the petition to

the United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C.

§ 1631.

                              s/Arthur J. Tarnow
                              HON. ARTHUR J. TARNOW
                              UNITED STATES DISTRICT JUDGE
DATED: July 8, 2020




                                      4
